Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on July 15, 2022 in response to the Office action mailed on March 21, 2022 (“the previous OA”) have been fully considered. 
Support for new claims 19, 20, and 23 can be found in US Patent Application Publication No. 20190316007 A1 of the present application (“the published application”).  Further, support for claim 12 recitation “A composite dry adhesive system” can be found in the original claim 17.  
In view of applicant’s amendment to claim 17, the rejection of claims 17-18 under 35 USC 112(b) is withdrawn. 
In view of applicant’s amendment to claim 12, the rejection of claims 12-14 and 17 under 35 USC 103 as being unpatentable over Sanderson (US 20100243808 A1) as evidence by Xie et al. (US 20080262188 A1) is withdrawn. 
In view of applicant’s amendment, new rejections under 35 USC 112(a) and 35 USC 112(b) are made. 


   

Allowable Subject Matter
Claim 12 would be allowable if amended to recite the following:  

A composite dry adhesive system comprising: a composite dry adhesive consisting of: an adhesive layer comprising a shape memory polymer; and a resistive heating element attached to or embedded within the shape memory polymer; 
wherein the composite dry adhesive system further includes an object for reversible attachment to the composite dry adhesive, and a computer-controlled micropositioner for translating and/or rotating the composite dry adhesive while reversibly attached to the object. 

 The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art to the allowable claim are Sanderson (US 20100243808 A1) and Xie et al. (US 20080262188 A1).

Sanderson discloses a shape memory material layer, which includes a shape memory polymer (0007and 0025) and an electrically conductive layer (resistive heating element) on a surface of the shape memory material layer (0007).  The electrically conductive layer of Sanderson is formed of a metal layer (0019).  Sanderson further discloses that the conductive material is used to heat the shape memory material by electrical resistance heating (0019).   

Sanderson does not teach or suggest a composite dry adhesive system including a computer-controlled micropositioner for translating and/or rotating the composite dry adhesive while reversibly attached to the object. 

Xie discloses compositions for shape memory polymers (0002).

Xie does not teach or suggest a composite dry adhesive system including a computer-controlled micropositioner for translating and/or rotating the composite dry adhesive while reversibly attached to the object. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 12-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 12, 21, and 22 recite the composite dry adhesive is reversibly attachable to an object with an adhesion strength of at least about 10 N/cm2, at least about 300 N/cm2, and as high as about 500 N/cm2, respectively.  This recitation is broader in scope than the disclosure in the specification. It is submitted that while the specification recites the aforementioned adhesive strength (0035 and 0036 of the published application), this adhesive strength is achieved under specific conditions (e.g. passing electrical current through the resistive heating layer, applying specific load to the composite dry adhesive, halting the electrical current etc.- see 0034-0035, and specifically at 0035 “The adhesive layer is thereby reversibly attached to the object…’).  At present, the recitation of the adhesive strength in claims is broader ,because it can encompass adhesion strength under any conditions, which is broader in scope than the disclosure in the specification. 


Claims 12-15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 12 and 21 are not enabled.  

As to claim 12, this claim recites adhesion strength of the dry adhesive is “at least about 10 N/cm2”.  As to claim 21, this claim recites adhesion strength of the dry adhesive is “at least about 300 N/cm2”.  The adhesive strength as recited in claims 12 and 21 are open-ended ranges. The adhesion strength of “at least about 10 N/cm2” includes any adhesion strength value greater than 10.  Similarly, adhesion strength of “at least about 300 N/cm2” includes any adhesion strength value greater than 300 (e.g. 1,000. 2,000 etc.).  The specification does not unable one of ordinary skill in the art how to make and/or use composite dry adhesive having the claimed adhesion strength without undue experimentation. 

In accordance with In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the reasons for lack of enablement (undue experimental factors) are set forth below. See MPEP 2164.01(a).


The Scope Of The Claims
Claims 12 and 21 are broader in scope. Specifically, claims recite a composite dry adhesive having an adhesive layer including a shape memory polymer (SMP) and a resistive heating element attached to or embedded within the SMP.  Claims do no set forth specific compositions and/or structure of the composite dry adhesive.  Further, claims broadly recite open-ended range of adhesion strength. 

The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art
The invention is directed to a SMPs and a dry adhesive comprising SMPs (0003 of the published application).  Claims 12 and 21 at issue are directed to a composite dry adhesive system including a composite dry adhesive,  wherein the dry adhesive consists of an adhesive layer including SMP, and a resistive heating element attached to or embedded within the SMP. Further, the system includes an object for reversible attachment to the dry adhesive.  Claims 12 and 21 also recite adhesion strength. 

The state of the prior art and the level of ordinary skill in the art is disclosed by Xie et al. (US 20080262188 A1).  
Xie discloses compositions for shape memory polymers (0002).  The composition of Xie is based on epoxy (0006).  Xie further discloses that epoxy based polymers having been widely used as a structure, coating, and adhesive material in real world applications (0005).  Xie does not enable one of ordinary skill in the art how to arrive at the dry adhesive having claimed adhesion strength. 
Working Examples/The Amount Of Direction Provided By The Inventor
The present specification refers to excellent adhesion performance of SMP formulation used for dry adhesion system on a smooth glass surface achieving maximum adhesion of approximately 200 N/cm2 under specific conditions (external heating and preload of about 40 N/cm2) (0069 of the published application).  However, the specification does not provide one of ordinary skill in the art how to make and use adhesion strength as set forth by the open ended range of claims 12 and 21. 

Quantity of Experimentation
The amount of experimentation to make and/or use the invention according to the full scope of claims 12 and 21 is high.  Because, as set forth above, neither the specification nor the prior art provide any guidance as to how to make and use the claimed invention having broadly claimed open-ended range of adhesion strength. 

Based on the above, the invention disclosed in claims 12 and 21 is not enabled. Claims 13-15, 17-20, 22, and 23 depend from the rejected base claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 12, 21, and 22, these claims recite adhesion strength of “at least about”, e.g. at least about 10 N/cm2 (see claim 12).  The recitation “at least about” is ambiguous because “about” means adhesion strength value that is slightly below the value specified is within the scope of the claim, whereas “at least” means minimum adhesion strength is the value that is specified (e.g. 10 N/cm2 in claim 12).  Accordingly, it is unclear what specific values of adhesion strength  are encompassed by the claimed invention. 

Applicant can overcome the above mentioned rejection by deletion the phrase “about”.  


Response to Arguments
Applicant’s arguments submitted on July 15, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 27, 2022